DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 01/22/2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. it is not clear what applicant is trying to convey by this limitation “gas formed by solvent after evaporation”, gas formed by solvent can move to many different directions, which direction is applicant referring to?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinori et al (CN 104051674), in view of Bulovic et al (US Pub No. 20080308037).


 	With respect to claim 1, Akinori et al discloses: a body (1,Fig.1) comprising a first face (31, 5,Fig.1) and a second face (top surface S,Fig.1) opposite to the first face, wherein the first face comprises a condensing part (71,Fig.2) and a solvent storage structure (50,Fig.2),
wherein the solvent storage structure is configured to store a solvent (Fig.1), however, Akinori et al does not explicitly disclose  and configured to release, along a direction away from the second face , gas formed by the solvent after evaporation. On the other hand, Bulovic et al 

 	With respect to claim 2, Akinori et al discloses wherein the first face comprises a middle region (middle of Fig.3) and an edge region surrounding the middle region (outer region of 50,Fig.3), and wherein the solvent storage structure is in the edge region (outer region of 50,Fig.3).

 	With respect to claim 3, Akinori et al discloses wherein an orthographic projection of the solvent storage structure (5,Fig.1) on a plane (31,Fig.1) of the first face or the second face comprises an annular projection (Fig.3).
 	With respect to claim 4, Akinori et al discloses wherein an outer ring and an inner ring of the annular projection are rectangles (Fig.3).

 	With respect to claim 5, the arts cited above do not explicitly disclose wherein a ring width of the annular projection is in a range of 1 mm to 100 mm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)





 	With respect to claim 9, Akinori et al discloses  a chamber (1,Fig.1) configured to provide a vacuum environment (Fig.1), a base platform (3,Fig.1), and the condensing plate according to claim 1 (Fig.1), wherein the condensing plate is opposite the base platform in the chamber (Fig.1), and wherein the base platform is configured to carry a substrate to be dried (Fig.1).

 	With respect to claim 10, the arts cited above do not explicitly disclose wherein the base platform is further configured to heat the substrate for drying. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that wherein the base platform is further configured to heat the substrate for drying, in order to vaporize the solvent so it can be condensed by solvent collection portion.

 	With respect to claim 11, Akinori et al discloses wherein the first face faces the substrate for drying (Fig.1).

 	With respect to claim 12, Akinori et al discloses wherein an orthographic projection of the solvent storage structure (Fig.1) on a plane of the substrate (31,Fig.1) comprises an annular projection (Fig.3).

 	With respect to claim 13, Akinori et al discloses wherein an outer ring of the annular projection comprises a rectangle (Fig.3), wherein a length of the outer ring is greater than a length of a region for drying of the substrate (fig.1); however, the arts cited above do not explicitly disclose wherein a width of the outer ring is greater than a width of the region for "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


 	With respect to claim 14, Akinori et al discloses  wherein an inner ring of the annular projection comprises a rectangle (Fig.3); however the arts cited above do not explicitly disclose

wherein a length of the inner ring is less than a length of a region for drying of the substrate, and
wherein a width of the inner ring is less than a width of the region for drying. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 15, the arts cited above do not explicitly disclose a solvent supply device, wherein the solvent supply device is configured to supply the solvent to the solvent storage structure. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the solvent supply device such as pump is configured to supply the solvent to the solvent storage structure. 

 	Allowable Subject Matter
Claims 7-8,16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895